DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
A provided by 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
		(1) A product and a process specially adapted for the manufacture of said product; or
		(2) A product and process of use of said product; or

		(4) A process and an apparatus or means specifically designed for carrying out the said process; or
		(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.  Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

The orbiting scroll apparatus species are as follows:
		Species I:  Figs. 2A, 2B, 2C, and 2D; Claims 1-7 and 12-20,
		Species II:  Figs. 3A, 3B, 3C, and 3D; Claims 1-4, 6, 9, 12-16, and 18-20,
		Species III:  Figs. 4A, 4B, 4C, and 4D; Claims 1-4, 6, 10, and 12-16, and 18-20, and
		Species IV:  Figs. 5A, 5B, 5C, and 5D; Claims 1-7, 9, and 11-20.

Applicant is required, in reply to this Action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently 
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, independent Claims 1 and 15 are generic to each of Species I and Species II and Species III and Species IV.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:
		Species I and Species II and Species III and Species IV each lack unity of invention because even though the inventions of these species require the technical feature that includes an orbiting scroll end plate, an orbiting scroll vane, a hub, and cylindrical opening where the hub of the orbiting scroll apparatus is provided with at least one centroid-adjusting recess, this technical feature is not a special technical feature as it does not make a contribution over the prior art of Applicants’ Admitted Related Art/Prior Art (AAPA).
		Specifically, it is noted that the features recited in independent Claims 1 and 15 are common to all of the claims as disclosed by AAPA as follows:

	1.  An orbiting scroll apparatus (P1, “orbiting scroll apparatus”, ¶ 0034, lines 1-3, ¶ 0041, lines 1-7, and ¶ 0043, lines 1 and 2 of the specification, PRIOR ART Figs. 1A, 1B, 1C, and 1D) for a scroll compressor (“scroll compressor”, ¶ 0034, lines 1 and 2 of the specification), comprising: 
		an orbiting scroll end plate (orbiting scroll end plate P11, ¶ 0043, lines 7 and 8 of the specification, PRIOR ART Fig. 1A); 
		an orbiting scroll vane (orbiting scroll vane P111, ¶ 0043, line 8 of the specification) formed on a first side surface (rightmost external surface of P11 as shown in PRIOR ART Fig. 1A) of the orbiting scroll end plate (P11); and 
		a hub (hub P12, ¶ 0043, line 9 of the specification), extending outward from a substantially central region of a second side surface (leftmost external surface of P11 as shown in PRIOR ART Fig. 1A) of the orbiting scroll end plate (P11) opposite to the first side surface (rightmost external surface of P11 as shown in PRIOR ART Fig. 1A) and having a cylindrical opening (cylindrical opening P120, ¶ 0043, line 9 of the specification, PRIOR ART Figs. 1C and 1D) configured to receive a drive bearing (¶ 0043, lines 9 and 10 of the specification); 
	characterized in that, 
	the hub (P12) is provided with at least one centroid-adjusting recess (centroid-adjusting recess P121, ¶ 0043, lines 9 and 10 of the specification, PRIOR ART Figs. 1A, 1B, and 1C).

Independent Claim 15 recites the same elements as independent Claim 1 described above and additionally recites the process step of “casting the orbiting scroll apparatus 1” (Claim 15, line 3) which is also disclosed by AAPA (“casted orbiting scroll apparatus”, ¶ 0005, especially line 7, ¶ 0006, and ¶ 0043, lines 13 and 14 of the specification).  
	Thus, as noted above, the features common to all the claims recited in independent Claims 1 and 15 do not constitute "special technical features" since they do not make a contribution over the prior art in light of at least AAPA.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR
1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
A telephone call was not made to request an oral election to the above restriction requirement since the applicants are overseas.

Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number
is (313)446-4907. The Examiner can normally be reached on M-F 8:30 AM - 5:00
PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W THIEDE/Examiner, Art Unit 3746 
Friday November 19, 2021
/Mary Davis/Primary Examiner, Art Unit 3746